Citation Nr: 0422593	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  95-24 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right shoulder 
bursitis as secondary to the service-connected right wrist 
disability.

2.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 RO rating decision which denied 
service connection for right shoulder bursitis and for 
narcolepsy, both on a direct basis and as secondary to the 
service-connected right wrist disability.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's right shoulder bursitis was caused by or aggravated 
by the service-connected right wrist disability.

2.  There is no competent medical evidence showing that the 
veteran has narcolepsy.  Moreover, there is no competent 
medical evidence showing that his current sleep disorder, 
central sleep apnea, had an onset in service or was caused by 
any incident of service.


CONCLUSIONS OF LAW

1.  The veteran's right shoulder bursitis is not proximately 
due to or the result of the service-connected right wrist 
disability.  38 C.F.R. § 3.310 (2003).

2.  A claimed sleep disorder is not related to service nor is 
it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§§  3.303, 3.310(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that on several occasions the 
veteran reported having insomnia.  He also reported he had 
passed out and had episodes of hyperventilation.  On his 
separation examination he was evaluated as clinically normal 
and he indicated he was in good health.

VA treatment records dated in October 1971 record showed that 
the veteran complained of insomnia, nightmares, and 
nervousness, and the diagnosis was anxiety reaction.

On VA examination in December 1971 the veteran had several 
complaints, including restless sleep and nightmares.  The 
diagnostic impression was anxiety reaction.

By September 1972 rating decision, the RO granted service 
connection for a sprained right wrist.

Received from the veteran in May 1992 was his claim for 
service connection for a right shoulder condition and for 
narcolepsy, which he claimed directly resulted from his 
service-connected right wrist condition.

An April 1986 VA treatment record showed a diagnosis of right 
shoulder bursitis.  A May 1991 VA treatment record showed 
diagnoses of narcolepsy by history and bursitis of the right 
shoulder.  In a September 1991 VA treatment record the 
veteran complained of sleepiness for the last five years.  He 
reported that his wife told him that he fell asleep easily at 
all times.  He also reported progressive weakness of the 
right arm for years.  The diagnosis was sleep disorder, rule 
out narcolepsy, rule out sleep apnea, rule out Pickwickian 
syndrome.  An October 1991 pulmonary function test showed 
that the veteran had minimal airflow obstruction and findings 
suggestive of sleep apnea.  In a January 1992 psychiatry 
consultation report it was noted that the veteran reported 
that about one year ago he began having increased sleepiness 
during the day.  The assessment, based on the veteran's 
history and physical findings, suggested sleep apnea.  In an 
April 1992 treatment record the veteran reported a history of 
chronic right shoulder bursitis, with an exacerbation of 
right shoulder pain since the week prior.  The diagnoses were 
narcolepsy and chronic right shoulder bursitis.  In another 
April 1992 VA treatment record it was noted that the veteran 
had sleep apnea and sleepiness during the day.  On an Agent 
Orange examination report in May 1992 the diagnoses included 
tendonitis of right shoulder and narcolepsy.  In June 1992 
the veteran complained of a history of sleep problems for 
many years.  He reported falling asleep easily at all times 
and frequent waking at night.  He claimed he was doing well 
until the last eight months when his sleep problems worsened 
to the extent he had to stop working, and then further 
worsened in the last six months with excessive day sleeping.  
He also reported a history of right shoulder bursitis for 
many years.  In June 1992 the veteran was admitted to the 
hospital and underwent a polysomnogram.  On admission he 
complained of episodes of falling asleep during the daytime 
and insomnia during the nighttime which had exacerbated in 
the three months prior to admission.  The polysomnogram 
showed findings suggestive of central sleep apnea most of the 
time and periods of obstructive (mixed pattern) oxygen 
desaturation of up to 35 percent.  In June 1992 the 
assessment was central sleep apnea with episodes of 
obstructive sleep apnea.  In July 1992 he reported he 
continued with insomnia and sleepiness during the day.  In 
September 1992 the diagnoses included hypersomnia related to 
known organic factor (sleep apnea).  In an October 1992 
report of contact the veteran's wife reported he fell asleep 
anytime and anywhere, including while he was stopped at a red 
light, while driving, while talking, and while eating.  In 
October 1992 the veteran was seen for severe right shoulder 
pain and the diagnosis was impingement of subacromial bursa.  
In January 1993 the veteran reported he was diagnosed with 
narcolepsy two years prior, but  had suffered from this 
illness for many years.  He reported that the cause of his 
narcolepsy was sleep apnea, which caused him to have to sleep 
with an oxygen machine.  In March 1993 he was seen for right 
shoulder pain and the assessment as that his right shoulder 
pain was secondary to impingement syndrome and superimposed 
subacromial bursitis.  In March 1993 it was noted that use of 
a continuous positive airway pressure (CPAP) device resolved 
the veteran's symptoms and that he did not sleep apnea with 
use of CPAP.  


Records received from the Social Security Administration 
showed that the veteran received disability benefits for his 
major depression and sleep apnea.  It was noted that his 
disability began in September 1992.  In a SSA disability 
questionnaire completed in September 1992 the veteran 
reported he slept during the day.  He claimed he slept in 
intervals and had insomnia at night.  He fell asleep without 
realizing it.  He had problems sleeping at night due to 
central apnea and when he fell asleep he had nightmares and 
woke up four or five times a night.  In another SSA 
disability information sheet the veteran reported he had 
lapses of sleep during the day.  He claimed he could not lift 
moderately heavy or heavy objects with the hand he broke in 
the Army because it had given him chronic bursitis in the 
right shoulder.  He also claimed he had constant insomnia at 
night, stopping of his breathing at night (central apnea), 
and that he never fell asleep completely because he was not 
getting oxygen.

In a July 1993 private psychiatric evaluation the veteran 
reported he could not sleep and had many nightmares about 
Vietnam.  He reported he could not drive as he had fallen 
asleep and crashed twice.  He claimed that a neurologist had 
diagnosed apnea.  He was not taking medication for his sleep 
condition.

Received in September 1994 from the veteran was a notice of 
disagreement in which he claimed that his narcolepsy was 
directly due to service.  

On VA examination of the joints in December 2001 it was noted 
that the veteran was a poor historian not due to his fault 
but because he was sleeping during almost all the interview 
due to his central apnea.

On VA examination in November 2002 the veteran reported he 
always had difficulty sleeping at night and was sleepy during 
the day which had caused several motor vehicle accidents.  He 
had also fallen asleep in front of a client.  He was 
evaluated at San Juan's VAMC and found to have central sleep 
apnea.  He was prescribed CPAP and oxygen and used the 
equipment on a daily basis in the morning when he was able to 
fall asleep.  He reported that his sleep attacks were not as 
often and he was able to rest better when he goes to sleep.  
The assessment included central sleep apnea with obstructive 
component, well controlled by CPAP and oxygen and bursitis by 
history.  

On VA examination in August 2003 the veteran complained of a 
10 to 15 year history of right shoulder pain.  He claimed 
that due to an inability to do circulatory movements of the 
right wrist, while driving through the island, he started 
with pain in the shoulder.  The diagnosis was calcific 
arthritis of the right shoulder, by x-rays.  The VA examiner 
opined that the veteran's current right shoulder condition 
was not "at least as likely as not" related to his service-
connected right wrist disability, but rather was related to 
the natural process of aging.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may also be granted for 
disability which is proximately due to or the result of a 
service- connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected condition, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 

I.  Right Shoulder Bursitis

The medical evidence shows that the veteran has right 
shoulder bursitis which he claims is proximately due to or 
the result of his service-connected right wrist disability.  
Service connection for a right wrist disability has been 
established.  It is neither claimed nor shown that his right 
shoulder bursitis is directly related to service.

The record reflects that the first medical evidence showing a 
diagnosis of right shoulder bursitis was in April 1986.  
Subsequent VA treatment records show he was seen for right 
shoulder pain and bursitis.  On VA examination in August 2003 
the diagnosis was calcific arthritis of the right shoulder by 
x-rays, and the examiner opined that the veteran's current 
right shoulder condition was not at least as likely as not 
related to his service-connected right wrist disability, but 
rather was related to the natural process of aging.  The 
veteran has submitted no competent medical evidence to 
support his claim that his right shoulder disability is 
related to his service-connected right wrist disability.  And 
although he has asserted that his right shoulder disability 
is related to the service-connected right wrist disability, 
he is a layman and thus does not have competence to give a 
medical opinion on causation.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The preponderance of the evidence is against the claim for 
service connection for right shoulder bursitis secondary to a 
service-connected right wrist disability.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

II.  Narcolepsy

The veteran contends that he has narcolepsy related to 
service.  Alternatively, he has claimed that his narcolepsy 
is related to the service-connected right wrist disability.  
The competent medical evidence of record does not show a 
diagnosis of narcolepsy; thus, the question of causation 
(whether or not the service-connected right wrist disability 
caused narcolepsy) is a moot point.  One of the requirements 
for service connection, whether direct or secondary, is 
competent medical evidence of the current existence of the 
claimed disability.  Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Although the veteran claims he has narcolepsy, as a layman he 
has no competence to give a medical opinion on diagnosis or 
etiology of a claimed disorder.  Espiritu, supra.  The weight 
of the competent medical evidence shows that narcoplepsy does 
not currently exist, and thus there can be no service 
connection for this disorder.

There is extensive medical evidence showing that the veteran 
has been diagnosed with a central sleep apnea; however, no 
competent medical evidence suggesting a link between his 
central sleep apnea and his active service or the service-
connected right wrist disability.  Thus, service connection 
for his current sleep disorder (central sleep apnea) is not 
warranted.  

The preponderance of the evidence is against the claim for 
service connection for narcolepsy on a direct basis and as 
secondary to a service-connected right wrist disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).   

The Board concludes that VA has fulfilled its re-defined 
notice and duty to assist requirements as they pertain to the 
veteran's claims decided herein.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  In this case, the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The Court recognized that, in such an instance, the RO did 
not err in not providing such notice because an initial 
adjudication had occurred; instead, the claimant had the 
right to content-complying notice and proper subsequent VA 
process.  Slip op. at 10-11.

In the present case, regarding the issues of entitlement to 
service connection for right shoulder bursitis and for 
narcolepsy, a substantially complete application was received 
in May 1992.  Thereafter, in a rating decision dated in 
January 1994, those issues were denied.  In May 2002, 
however, the RO did provide notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2002 was not 
given prior to the first RO adjudications of the claims, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case back to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.

With regard to the duty to assist, the Board notes that 
treatment records identified by the veteran have been 
obtained by the RO and VA examinations have been provided.  
The Board therefore finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).


ORDER

Service connection for right shoulder bursitis is denied.

Service connection for narcolepsy is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



